Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into as of March 11, 2018
by and among Civista Bancshares, Inc., an Ohio corporation (“Parent”); Parent’s
wholly owned subsidiary, Civista Bank, an Ohio-chartered bank (“Parent Bank”);
United Community Bancorp, an Indiana corporation (“Seller”), and United
Community Bank, a federally chartered savings bank (“Seller Bank”).

WITNESSETH:

WHEREAS, concurrently with the execution of this Agreement, Parent and Seller
are entering into an Agreement and Plan of Merger, dated as of March 11, 2018
(the “Merger Agreement”), and all capitalized terms not defined herein shall
have the meaning set forth in the Merger Agreement; and

WHEREAS, Parent, Parent Bank, Seller, Seller Bank, and the Executive desire to
enter into this Agreement, which shall supersede the Employment Agreement by and
among Seller and the Executive dated July 1, 2014 and the Employment Agreement
by and among Seller Bank originally entered into on July 1, 2005, amended and
restated on December 30, 2008 and subsequently amended and restated on July 1,
2014 (collectively referred to herein as the “CIC Agreement”), effective
immediately prior to the Effective Time of the Merger, and in lieu of any rights
and payments under the CIC Agreement, the Executive shall be entitled to the
rights and payments set forth herein.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, Parent, Parent Bank, Seller, and Seller Bank agree as follows:

1. Settlement Amount.

1.1 CIC Agreement Amount. On the Closing Date, provided the Executive has not
voluntarily terminated employment with the Seller and Seller Bank and has not
been terminated for Cause (as defined in the CIC Agreement) prior to the Closing
Date, Seller shall, or shall cause an affiliate to, pay to the Executive a
lump-sum cash amount equal $                , in full satisfaction of the
obligations of Seller and Seller Bank under the Termination in Connection with
Change in Control section of the CIC Agreement, less applicable tax withholdings
(the total of such sum, the “CIC Agreement Amount”) with such amount to be
further reduced pursuant to Section 1.2 hereof as may be needed. The CIC
Agreement Amount shall be paid to the Executive in a lump sum on the Closing
Date. For the avoidance of doubt, the payment of the CIC Agreement Amount under
this Agreement shall not release Parent, Parent Bank, Seller, or Seller Bank, as
applicable, from any of the following obligations: (a) obligations to pay to the
Executive accrued but unpaid wages, and make payments for accrued but unused
vacation, earned up to the Effective Time of the Merger to the extent required
by applicable law; (b) the payment of any of the Executive’s vested benefits
under the tax-qualified and non-qualified plans of Seller or Seller Bank,
including any benefits that become vested as a result of the Merger;
(c) obligations regarding accelerated vesting of equity awards, if any, under
any equity awards granted by Seller to the Executive and outstanding immediately
prior to the Effective Time; (d) the payment of the Merger



--------------------------------------------------------------------------------

Consideration with respect to the Executive’s common stock of Seller as
contemplated by the Merger Agreement; (e) rights to indemnification under
applicable corporate law, the organizational documents of Seller or Seller Bank,
as an insured under any director’s and officer’s liability insurance policy new
or previously in force, or pursuant to the Merger Agreement; or (f) the
Executive’s right to elect health care continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) at the
Executive’s expense (if the Executive is eligible for COBRA coverage).

1.2 Section 280G Cut-Back. Notwithstanding anything in this Agreement to the
contrary, if the CIC Agreement Amount provided for in this Agreement, together
with any other payments which the Executive has the right to receive from
Parent, Parent Bank, Seller, Seller Bank, or any corporation which is a member
of an “affiliated group” (as defined in Code Section 1504(a), without regard to
Code Section 1504(b)) of which Parent, Parent Bank, Seller, or Seller Bank is a
member, would constitute an “excess parachute payment” (as defined in Code
Section 280G(b)(2)), payments pursuant to this Agreement shall be reduced to the
extent necessary to ensure that no portion of such payments will be subject to
the excise tax imposed by Code Section 4999. It is hereby understood that the
CIC Agreement Amount as determined under Section 1.1 will be subject to further
adjustment upon the consummation of the Merger. Any determination required under
this Section 1.2 shall be made by Seller and Parent and their respective tax
advisors, whose determination shall be conclusive and binding upon the
Executive.

1.3 No Further Adjustment. The parties hereby agree that the CIC Agreement
Amount as determined in the manner provided under Section 1.1 and Section 1.2
hereof is final and binding on all parties and shall not otherwise be subject to
further adjustment.

1.4 Complete Satisfaction. In consideration of the payment of the CIC Agreement
Amount and the other provisions of this Agreement, the Executive, Parent, Parent
Bank, Seller, and Seller Bank hereby agree that effective immediately following
the Effective Time of the Merger, the Executive agrees that the full payment of
the CIC Agreement Amount, as determined in accordance Section 1.1 and
Section 1.2, shall be in complete satisfaction of all rights to payments due to
Executive under the CIC Agreement.

2. Code Section 409A Compliance. The intent of the parties is that payments
under this Agreement either be exempt from or comply with Code Section 409A and
the Treasury Regulations and guidance promulgated thereunder and, accordingly,
to the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To that end, Executive, Parent, Seller, and Seller Bank
agree that the payment described in Section 1 is intended to be excepted from
compliance with Code Section 409A as a short-term deferral pursuant to Treasury
Regulation Section 1.409A-1(b)(4).

3. General.

3.1 Heirs, Successors, and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors, assigns and
legal representatives.



--------------------------------------------------------------------------------

3.2 Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral, except as set forth in a separate written
employment agreement by and between Parent, Parent Bank and the Executive. The
terms of this Agreement may be changed, modified, or discharged only by an
instrument in writing signed by each of the parties hereto.

3.3 Withholdings. Seller, Seller Bank, Parent, and Parent Bank may withhold from
any amounts payable under this Agreement such federal, state, or local taxes as
may be required to be withheld pursuant to applicable law or regulation.

3.4 Governing Law. This Agreement shall be construed, enforced, and interpreted
in accordance with and governed by the laws of the State of Ohio, without
reference to its principles of conflicts of law, except to the extent that
federal law shall be deemed to preempt such state laws.

3.5 Regulatory Limitations. Notwithstanding any other provision of this
Agreement, neither Parent, Parent Bank, Seller, nor Seller Bank shall be
obligated to make, and Executive shall have no right to receive, any payment
under this Agreement which would violate any law, regulation, or regulatory
order applicable to Parent, Parent Bank, Seller, or Seller Bank, as applicable,
at the time such payment is due, including, without limitation,
Section 1828(k)(1) of Title 12 of the United States Code and any regulation or
order thereunder of the Federal Deposit Insurance Corporation.

3.6 Voluntary Action and Waiver. The Executive acknowledges that by his free and
voluntary act of signing below, the Executive agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Executive acknowledges
that she has been advised to consult with an attorney prior to executing this
Agreement.

3.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

4. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason or the Merger does not occur, this Agreement shall be
deemed null and void.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Parent Bank, Seller, and Seller Bank have each
caused this Agreement to be executed by their duly authorized officers, and the
Executive has signed this Agreement, effective as of the date first above
written.

 

EXECUTIVE:

 

CIVISTA BANCSHARES, INC. By:  

 

Name:   Title:   CIVISTA BANK By:  

 

Name:   Title:   UNITED COMMUNITY BANCORP By:  

 

Name:   William F. Ritzmann Title:   Chairman of the Board UNITED COMMUNITY BANK
By:  

 

Name:   William F. Ritzmann Title:   Chairman of the Board

[SIGNATURE PAGE TO THE SETTLEMENT AGREEMENT]